 Case 2:18-cv-08420-RGK-PJW Document 128 Filed 08/06/20 Page 1 of 9 Page ID #:921




 1   Thomas H. Bienert, Jr., (CA State Bar No. 135311)
 1
     Whitney Z. Bernstein, (CA State Bar No. 304917)
 2
 2   BIENERT | KATZMAN PC
 3   903 Calle Amanacer, Suite 350
 3
     San Clemente, CA 92673
 4
 4   Telephone: 949-369-3700
 5   Facsimile: 949-369-3701
 5
     Email: tbienert@bienertkatzman.com
 6
 6   wbernstein@bienertkatzman.com
 7
 7
     Attorneys for James Larkin
 8
 8
 9
 9
10                                UNITED STATES DISTRICT COURT
10
11         FOR THE CENTRAL DISTRICT OF CALIFORNIA-WESTERN DIVISION
11
12   United States of America,                     Case No. 2:18-cv-08420-RGK (PJW)
12
13
13                        Plaintiff,               JAMES LARKIN, TROY
14   vs.                                           LARKIN, AND RAMON
14
15                                                 LARKIN’S VERIFIED CLAIMS
15   $1,546,076.35 In Bank Funds Seized            AND STATEMENTS OF
16   From Republic Bank of Arizona Account         INTEREST
16
17   ‘1889, et al.,
17                    Defendants.
18
18
19
19     JAMES LARKIN, TROY LARKIN, AND RAMON LARKIN’S VERIFIED
20
20
                CLAIMS AND STATEMENTS OF INTEREST
21          These Verified Claims and Statements of Interest are being filed at this time in
21
22   accordance with the government’s July 2, 2020, letter of direct notice of the filing of its
22
23   First Amended Consolidated Master Complaint for Forfeiture.
23
24          Pursuant to 18 U.S.C. § 983(a)(4)(A) and Supplemental Rule G(5) of the Federal
24
25   Rules of Civil Procedure, and the government’s July 2, 2020, letter of direct notice,
25
26   Claimants James Larkin (“Larkin”), Troy Larkin (“T. Larkin”), and Ramon Larkin (“R.
26
27   Larkin”) (collectively, the “Claimants”) hereby submit these Verified Claims and
27
28   Statements of Interest asserting an interest in the following:
28
 Case 2:18-cv-08420-RGK-PJW Document 128 Filed 08/06/20 Page 2 of 9 Page ID #:922




 1      • $3,713,121.03 transferred by Davis Wright Tremaine LLP from Bank of America
 2         account ‘3414 into the government holding account (the “Asset”); and
 3      • Approximately 6 Bitcoins surrendered on or about April 6, 2018, from a
 4         Backpage controlled wallet; approximately 404.99984122 Bitcoins surrendered
 5         on or about April 6, 2018, from a Backpage controlled wallet; approximately
 6         199.99995716 Bitcoins surrendered on or about April 6, 2018, from a Backpage
 7         controlled wallet; approximately 173.97319 Bitcoins surrendered on or about
 8         April 26, 2018, from a Backpage controlled wallet; approximately 411.00019
 9         Bitcoins seized on or about April 13, 2018, from a Backpage controlled wallet;
10         approximately 2.00069333 Bitcoins surrendered on or about May 7, 2018, from
11         a Backpage controlled wallet; approximately 136.6544695 Bitcoins surrendered
12         on or about June 15, 2018, from a Backpage controlled wallet; approximately
13         2,673.59306905 Bitcoin Cash surrendered on or about April 26, 2018, from a
14         Backpage controlled wallet; approximately 55.50826185 Bitcoin Cash
15         surrendered on or about May 3, 2018, from a Backpage controlled wallet;
16         approximately 73.62522241 Bitcoin Cash surrendered on or about June 15, 2018,
17         from a Backpage controlled wallet; approximately 16,310.79413202 Litecoins
18         surrendered on or about April 26, 2018, from a Backpage controlled wallet;
19         approximately 783.9735116 Litecoins surrendered on or about June 15, 2018,
20         from a Backpage controlled wallet; approximately 509.81904619 Bitcoin Gold
21         surrendered on or about June 21, 2018, from a Backpage controlled wallet (the
22         “Virtual Currencies”).
23         On June 1, 2020, the government filed its First Amended Consolidated Master
24   Verified Complaint for Forfeiture (the “Complaint”) in the United States District Court
25   for the Central District of California, Western Division, Case 2:18-cv-8420 (Doc. 108).
26   The government filed a Notice of Errata re: First Amended Consolidated Master
27   Verified Complaint for Forfeiture on June 11, 2020. (Doc. 109). By a letter dated July
28   2, 2020, the United States of America informed Claimants that they had until August 6,
                                           2
                    JAMES LARKIN, TROY LARKIN, AND RAMON LARKIN’S
                     VERIFIED CLAIMS AND STATEMENTS OF INTEREST
 Case 2:18-cv-08420-RGK-PJW Document 128 Filed 08/06/20 Page 3 of 9 Page ID #:923




 1   2020, to file a Claim identifying any right or interest they have in the defendant assets
 2   identified in the Complaint. Claimants do not believe that the Asset is a defendant asset
 3   in the Complaint, but, because the Complaint includes certain allegations pertaining to
 4   the Asset, Claimants file a claim to the Asset out of an abundance of caution.
 5         Claimants hereby assert their ownership interests in the entirety of the Asset.
 6   Claimants hereby assert a security interest in the Virtual Currencies. Claimants are
 7   stockholders in Medalist Holdings, Inc., a Delaware corporation (“Medalist”), whose
 8   wholly-owned subsidiaries include Leeward Holdings, LLC, Camarillo Holdings, LLC,
 9   Vermillion Holdings, LLC, Cereus Properties, LLC, and Shearwater Investments, LLC.
10         On information and belief, Shearwater holds promissory notes initially made on
11   or about April 22, 2015, by Atlantische Bedrijven C.V. (“ABC”) and UGC Tech Group
12   C.V. (“UGC”) in connection with the purchase of Backpage.com. The notes have been
13   subsequently amended. On information and belief, the notes are secured by liens
14   arising under security agreements, executed on or about April 22, 2015, encumbering,
15   among other things, the assets of ABC and UGC (“Borrowers”) and the assets of Ad
16   Tech Holdings GP BV, Ad Tech Cooperatief UA, Ad Tech BV, Classified Solutions
17   Ltd., Classified Strategies Cooperatief UA, Payment Solutions, BV, Dartmoor
18   Holdings, LLC, Website Technologies, LLC, Posting Solutions LLC, Postfaster, LLC,
19   IC Holdings, LLC, and Backpage.com, LLC (collectively, “Pledgors”).
20         On information and belief, the security agreements state that they encumber the
21   following assets of Borrowers and Pledgors (the “Collateral”): “all personal and
22   property of every kind and nature including without limitation all goods (including
23   inventory, equipment and any accessions thereto), fixtures, instruments (including
24   promissory notes), documents, accounts (including health-care-insurance receivables),
25   chattel paper (whether tangible or electronic), deposit accounts, letter-of-credit rights
26   (whether or not the letter of credit is evidenced by a writing), commercial tort claims,
27   securities and all other investment property, supporting obligations, any other contract
28   rights or rights to the payment of money, insurance claims and proceeds, all general
                                           3
                    JAMES LARKIN, TROY LARKIN, AND RAMON LARKIN’S
                     VERIFIED CLAIMS AND STATEMENTS OF INTEREST
 Case 2:18-cv-08420-RGK-PJW Document 128 Filed 08/06/20 Page 4 of 9 Page ID #:924




 1   intangibles (including all payment intangibles), the IP Collateral, and all products and
 2   proceeds of all of the foregoing property.”
 3           On information and belief, financing statements were filed in April 2015 with
 4   the Delaware Secretary of State, the Recorder of Deeds in the District of Columbia,
 5   and the Texas Secretary of State to perfect security interests in the Collateral and were
 6   continued in April 2020.       On information and belief, the security agreements
 7   encumbering the Collateral also secure the obligations of ABC and UGC under
 8   purchase agreements and loan agreements executed on or about April 22, 2015, and the
 9   obligations of Pledgors and Carl A. Ferrer, Amstel River Holdings, LLC, Kickapoo
10   River Investments LLC, Lupine Holdings LLC, CF Holdings GP LLC, and CF
11   Acquisitions LLC (“Guarantors”) under guarantees executed on or about April 22,
12   2015.
13           On information and belief, Claimants have the right to advancement and
14   indemnification from ABC and UGC under the purchase agreements and loan
15   agreements, which advancement and indemnification obligations are guaranteed by
16   Pledgors and Guarantors and also secured by the security interests in the Collateral.
17           On information and belief, the Asset was deposited in the client trust account of
18   Davis Wright Tremaine, LLP, for the benefit of Claimant Larkin and others to pay legal
19   fees and costs (and for the benefit of, and to pay the legal fees and costs of, others who
20   were jointly represented by Davis Wright Tremaine, LLP). The funds were deposited
21   by or on behalf of ABC and UGC, under the terms of the sales or loan agreements
22   related to the sale of Backpage.com, which obligated Borrowers, Pledgors, and
23   Guarantors to provide advancement to Claimants and others. Claimants’ interests in
24   the Asset, which was deposited for his benefit and was held by Claimant Larkin’s
25   counsel to assure and secure the payment of legal fees and costs, are legally recognizable
26   interests in the Asset, giving Claimants a superior right, title, and interest in the Asset
27   over any and all interests asserted by the government in the Asset. Under any applicable
28   community property principles, Claimant Larkin’s legal spouse, Margaret Larkin, also
                                            4
                     JAMES LARKIN, TROY LARKIN, AND RAMON LARKIN’S
                      VERIFIED CLAIMS AND STATEMENTS OF INTEREST
 Case 2:18-cv-08420-RGK-PJW Document 128 Filed 08/06/20 Page 5 of 9 Page ID #:925




 1   asserts a superior right, title, and interest in the Subject Funds superior to the
 2   government’s interest.
 3          Alternatively, on information and belief, the Asset is part of the Collateral, in
 4   which Shearwater has a first-priority security interest dating to April 2015 securing the
 5   obligations under the promissory notes, security agreements, and purchase agreements
 6   and loan agreements, including the advancement and indemnification obligations. On
 7   information and belief, the Virtual Currencies also are art of the Collateral, in which
 8   Shearwater has a first-priority security interest dating to April 2015 securing the
 9   obligations under the promissory notes, security agreements, and purchase agreements
10   and loan agreements, including the advancement and indemnification obligations. The
11   security interests in the Collateral securing the obligations to Claimants are legally
12   recognizable interests in the Asset and the Virtual Currencies, giving Claimants a
13   superior right, title, and interest in the Asset and the Virtual Currencies over any and all
14   interests asserted by the government in the Asset or the Virtual Currencies.
15          Pursuant to Supplemental Rule E(8) of the Federal Rules of Civil Procedure,
16   Claimants expressly limit their appearance to asserting and defending their claims to the
17   Asset and the Virtual Currencies. Claimants reserve all rights to challenge the in rem
18   jurisdiction of this Court and the propriety of venue in this action.
19

20   Dated: August 6, 2020                     Respectfully submitted,
21

22
                                               s/Whitney Z. Bernstein
                                               Whitney Z. Bernstein
23                                             Thomas H. Bienert, Jr.
                                               BIENERT | KATZMAN PC
24
                                               Attorneys for James Larkin
25

26

27

28
                                           5
                    JAMES LARKIN, TROY LARKIN, AND RAMON LARKIN’S
                     VERIFIED CLAIMS AND STATEMENTS OF INTEREST
Case 2:18-cv-08420-RGK-PJW Document 128 Filed 08/06/20 Page 6 of 9 Page ID #:926
Case 2:18-cv-08420-RGK-PJW Document 128 Filed 08/06/20 Page 7 of 9 Page ID #:927
 Case 2:18-cv-08420-RGK-PJW Document 128 Filed 08/06/20 Page 8 of 9 Page ID #:928




 1                              VERIFICATION OF CLAIM
 1
 2
 2
           I, Ramon Larkin, pursuant to 18. U.S.C. § 1746 and the laws of the United States
 3
 3
     of America, declare under penalty of perjury that the foregoing is true and correct.
 4
 4
 5
 5
     Executed on August 6, 2020                            __________________
 6
 6                                                          Ramon Larkin
 7
 7
 8
 8
 9
 9
10
10
11
11
12
12
13
13
14
14
15
15
16
16
17
17
18
18
19
19
20
20
21
21
22
22
23
23
24
24
25
25
26
26
27
27
28
28

                                 RAMON LARKIN VERIFICATION
 Case 2:18-cv-08420-RGK-PJW Document 128 Filed 08/06/20 Page 9 of 9 Page ID #:929




 1                             CERTIFICATE OF SERVICE
 1
 2          I hereby certify that on August 6, 2020, I filed the following document: James
 2
 3   Larkin, Troy Larkin, and Ramon Larkin’s Verified Claims and Statements of
 3   Interest with the United States District Court for the Central District of California
 4   using the CM/ECF system.
 4
 5
 5         Further, I hereby certify service via the following:
 6
 6
 7         [X] BY ELECTRONIC TRANSMISSION: I hereby certify that on August
 7         6, 2020, a copy of the filed document was delivered to John J. Kucera,
 8         john.kucera@usdoj.gov and Daniel G. Boyle, daniel.boyle2@usdoj.gov
 8
 9         via the Court’s CM/ECF system.
 9
10         [X] BY OVERNIGHT MAIL: I caused a printed copy of the document named
10
11         above to be delivered via overnight mail to the United States Attorney’s Office
11         to the attention of John Kucera and Daniel G. Boyle at the address listed below:
12
12
           JOHN KUCERA
13         DANIEL G. BOYLE
13
14
           AUSA - Office of US Attorney
14         Asset Forfeiture Section
15         312 North Spring Street 14th Floor
15         Los Angeles, CA 90012
16         Tel.: 213-894-3391
16         Fax: 213-894-0142
17
17
18          I declare under penalty of perjury under the laws of the United States of America
18
19
     that the foregoing is true and correct.
19
20
20
           Executed on August 6, 2020, at San Clemente, California.
21
21                                    s/Toni Thomas
22
22
                                      Toni Thomas
23
23
24
24
25
25
26
26
27
27
28
28

                                    CERTIFICATE OF SERVICE
